        Case 4:02-cr-00052-DLC Document 390 Filed 12/07/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                           CR 02–52–GF–DLC

               Plaintiff,

        vs.                                                 ORDER

 VICTOR FOURSTAR, JR.,

               Defendant.


       On November 19, 2020, the Court received from Defendant Fourstar, acting

pro se, a document titled “Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 1636.” The statutory section does not exist, but Fourstar’s intent is clear.

On December 1, 2020, after counsel had been appointed to represent him, see

Order (Doc. 384), the Court received another pro se submission from Fourstar.

       As Fourstar filed his habeas petition before counsel was appointed, the Court

will briefly address it.

       In this revocation proceeding, Fourstar cannot address the validity of his

conviction or sentence in a Montana state court in 1992 or any revocation of

conditional release following it. These challenges cannot be brought in this federal

criminal case. See, e.g., Custis v. United States, 511 U.S. 485, 497 (1994).

Fourstar also cannot address the validity of his conviction or sentence in this Court

                                          1
        Case 4:02-cr-00052-DLC Document 390 Filed 12/07/20 Page 2 of 3



in 2003 or any of the five revocation proceedings already concluded in this case.

These challenges must be brought by motion under 28 U.S.C. § 2255. As Fourstar

has already learned from his previous filings, his ability to raise certain challenges

may depend on whether the Ninth Circuit Court of Appeals grants him leave to file

a second or successive § 2255 motion. This Court lacks jurisdiction to entertain

claims aimed at a judgment Fourstar has already challenged under § 2255. See

Burton v. Stewart, 549 U.S. 147, 149 (2007) (per curiam); 28 U.S.C. §§

2244(b)(3), 2255(h).

      This Court also lacks jurisdiction to reconsider or alter the revocation

judgment of July 21, 2020, as that judgment is currently under review on appeal.

See Judgment on Revocation (Doc. 356); Notice of Appeal (Doc. 359); United

States v. Najjor, 255 F.3d 979, 983 (9th Cir. 2001). Contrary to Fourstar’s

statement, see Pet. (Doc. 381) at 3–4, he has been represented by counsel

throughout that appeal, see Orders (Docs. 368, 380). Even if he had not, that fact

would have no bearing on the sixth revocation proceeding now underway. And

Fourstar may not proceed with a motion under 28 U.S.C. § 2255 as to the fifth

revocation judgment until his direct appeal is concluded, see United States v. Deeb,

944 F.2d 545, 548 (9th Cir. 1991), including any petition he may file for a writ of

certiorari from the United States Supreme Court, see Feldman v. Henman, 815

F.2d 1318, 1320–21 (9th Cir. 1987).

                                           2
        Case 4:02-cr-00052-DLC Document 390 Filed 12/07/20 Page 3 of 3



      Excluding all these matters for lack of jurisdiction leaves only the

allegations of the sixth petition to revoke supervised release (Doc. 376). Fourstar

may address those allegations and, if relevant, the conditions of his confinement, as

his attorney sees fit. The Court will not consider pro se submissions while

Fourstar is represented by counsel. See, e.g., United States v. Halbert, 640 F.2d

1000, 1009 (9th Cir. 1981).

      Accordingly, IT IS ORDERED:

      1. Fourstar’s pro se petition for writ of habeas corpus (Doc. 381) is

DISMISSED for lack of jurisdiction.

      2. Fourstar’s pro se motion to dismiss (Doc. 385) is STRICKEN and will

not be considered as Fourstar is represented by counsel.

      DATED this 7th day of December, 2020.




                                         3
